 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JESSIE WADE PHILLIPS,                             No. 2:19-cv-00201-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    KEVIN HAAS, et al.,
15                       Defendants.
16

17          Plaintiff Jessie Wade Phillips (“Plaintiff”), who is proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 5, 2019, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 16.) Neither

23   party has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed November 5, 2019 (ECF No. 16), are

 5   adopted in full;

 6          2. Defendants’ unopposed Motion to Dismiss (ECF No. 13) is GRANTED;

 7          3. This action is DISMISSED, with prejudice, in its entirety; and

 8          4. The Clerk of the Court is directed to enter judgment and close this file.

 9          IT IS SO ORDERED.

10   Dated: January 6, 2020

11

12

13                                   Troy L. Nunley
                                     United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
